



Exhibit 10(a)


AMERICAN ELECTRIC POWER SYSTEM 2015 LONG-TERM INCENTIVE PLAN
Table of Contents
Page
ARTICLE 1 - ESTABLISHMENT, EFFECTIVENESS, PURPOSE AND DURATION
1


 
Section 1.01. Establishment.
1


 
Section 1.02. Effectiveness.
1


 
Section 1.03. Purpose of This Plan.
1


 
Section 1.04. Duration of This Plan.
1


ARTICLE 2 - DEFINITIONS
1


ARTICLE 3 - ADMINISTRATION
5


 
Section 3.01. General.
5


 
Section 3.02. Authority of the Committee.
6


 
Section 3.03 Delegation.
6


ARTICLE 4 - SHARES SUBJECT TO THIS PLAN AND MAXIMUM AWARDS
6


 
Section 4.01. Number of Shares Available for Awards.
6


 
Section 4.02. Share Usage.
7


 
Section 4.03. Annual Award Limits.
7


 
Section 4.04. Adjustments in Authorized Shares.
8


 
Section 4.05. Source of Shares.
8


ARTICLE 5 - ELIGIBILITY AND PARTICIPATION
9


 
Section 5.01. Eligibility.
9


 
Section 5.02. Actual Participation.
9


ARTICLE 6 - STOCK OPTIONS
9


 
Section 6.01. Grant of Options.
9


 
Section 6.02. Award Agreement.
9


 
Section 6.03. Option Price.
9


 
Section 6.04. Term of Options.
9


 
Section 6.05. Exercise of Options.
9


 
Section 6.06. Payment.
10


 
Section 6.07. Restrictions on Share Transferability.
10


 
Section 6.08. Termination of Employment.
10


 
Section 6.09. Automatic Option Exercise.
11


 
Section 6.10. Stock Retention.
11


ARTICLE 7 - STOCK APPRECIATION RIGHTS
11



        
    


Page 1

--------------------------------------------------------------------------------





 
Section 7.01. Grant of SARs.
11


 
Section 7.02. SAR Award Agreement.
11


 
Section 7.03. Grant Price.
11


 
Section 7.04. Term of SAR.
11


 
Section 7.05. Exercise of SARs.
11


 
Section 7.06. Settlement of SARs.
12


 
Section 7.07. Termination of Employment.
12


 
Section 7.08. Other Restrictions.
12


 
Section 7.09. Automatic SAR Exercise.
12


 
Section 7.10. Stock Retention.
12


ARTICLE 8 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS
13


 
Section 8.01. Grant of Restricted Stock or Restricted Stock Units.
13


 
Section 8.02. Restricted Stock or Restricted Stock Unit Award Agreement.
13


 
Section 8.03. Other Restrictions.
13


 
Section 8.04. Certificate Legend.
13


 
Section 8.05. Voting Rights.
13


 
Section 8.06. Termination of Employment.
14


ARTICLE 9 - PERFORMANCE UNITS / PERFORMANCE SHARES
14


 
Section 9.01. Grant of Performance Units / Performance Shares.
14


 
Section 9.02. Value of Performance Units / Performance Shares.
14


 
Section 9.03. Earning of Performance Units / Performance Shares.
14


 
Section 9.04. Form and Timing of Payment of Performance Units / Performance
Shares.
14


 
Section 9.05. Termination of Employment.
15


ARTICLE 10 - CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS
15


 
Section 10.01. Grant of Cash-Based Awards.
15


 
Section 10.02. Other Stock-Based Awards.
15


 
Section 10.03. Value of Cash-Based and Other Stock-Based Awards.
15


 
Section 10.04. Payment of Cash-Based Awards and Other Stock-Based Awards.
15


 
Section 10.05. Termination of Employment.
15


ARTICLE 11 - TRANSFERABILITY OF AWARDS
16


ARTICLE 12 - PERFORMANCE MEASURES
16


 
Section 12.01. Awards Under This Article 12.
16


 
Section 12.02. Performance Goals.
16


 
Section 12.03. Performance Measures.
16


 
Section 12.04. Evaluation of Performance.
17





Page 2

--------------------------------------------------------------------------------





 
Section 12.05. Certification of Performance.
17


 
Section 12.06. Adjustment of Performance-Based Compensation.
17


 
Section 12.07. Committee Discretion.
18


ARTICLE 13 - DIRECTOR AWARDS
18


ARTICLE 14 - DIVIDEND EQUIVALENTS
18


ARTICLE 15 - BENEFICIARY DESIGNATION
18


ARTICLE 16 - RIGHTS OF PARTICIPANTS
18


 
Section 16.01. Employment.
18


 
Section 16.02. Participation.
19


 
Section 16.03. Rights as a Shareholder.
19


ARTICLE 17 - CHANGE OF CONTROL
19


 
17.01. Effect of Change in Control.
19


 
17.02. Definition of Change in Control.
19


ARTICLE 18 - AMENDMENT AND TERMINATION
20


 
18.01 Amendment and Termination of the Plan and Awards.
20


 
18.02 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.
20


 
18.03 Awards Previously Granted.
20


 
18.04 Amendment to Conform to Law.
21


ARTICLE 19 - WITHHOLDING
21


ARTICLE 20 - SUCCESSORS
21


ARTICLE 21 - GENERAL PROVISIONS
21


 
Section 21.01. Forfeiture Events.
21


 
Section 21.02. Legend.
22


 
Section 21.03. Gender and Number.
22


 
Section 21.04. Severability.
22


 
Section 21.05. Requirements of Law.
22


 
Section 21.06. Delivery of Title.
22


 
Section 21.07. Inability to Obtain Authority.
22


 
Section 21.08. Investment Representations.
22


 
Section 21.09. Uncertificated Shares.
23


 
Section 21.10. Unfunded Plan.
23


 
Section 21.11. No Fractional Shares.
23


 
Section 21.12. Retirement and Welfare Plans.
23


 
Section 21.13. Deferred Compensation.
23


 
Section 21.14. Non-exclusivity of this Plan.
23





Page 3

--------------------------------------------------------------------------------





 
Section 21.15. No Constraint on Corporate Action.
24


 
Section 21.16. Governing Law.
24


 
Section 21.17. Indemnification
24


 
Section 21.18. No Guarantee of Favorable Tax Treatment
24







Page 4

--------------------------------------------------------------------------------






American Electric Power System
2015 Long-Term Incentive Plan
(Amended and Restated on September 21, 2016)


ARTICLE 1 - ESTABLISHMENT, EFFECTIVENESS, PURPOSE AND DURATION


Section 1.01. Establishment. American Electric Power Company, Inc., a New York
corporation (hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the American Electric Power System 2015
Long-Term Incentive Plan (hereinafter referred to as this “Plan”), as set forth
in this document.


Section 1.02. Effectiveness. This Plan shall become effective upon shareholder
approval (the “Effective Date”) and shall remain in effect as provided in
Section 1.04. Subject to the approval of the Company’s shareholders of this
Plan, no further awards shall be granted under the Prior Plan as of the
Effective Date.


Section 1.03. Purpose of This Plan. The purposes of the Plan are to: (a)
strengthen the alignment of interests between those Employees and Directors of
the Company and its Subsidiaries who share responsibility for the success of the
business and those of the Company’s shareholders, (b) facilitate the use of
long-term incentive compensation and the provisions of market competitive total
compensation to Employees, (c) increase Employee ownership of shares of the
Company’s common stock to encourage ownership behaviors, and (d) encourage Plan
Participant retention. This Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Cash-Based Awards
and Other Stock-Based Awards.


Section 1.04. Duration of This Plan. Unless sooner terminated as provided
herein, this Plan shall terminate ten years from the Effective Date. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive
Stock Options may be granted more than ten years after the earlier of (a)
adoption of this Plan by the Board, or (b) the Effective Date.
ARTICLE 2 - DEFINITIONS


Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.


Page 1

--------------------------------------------------------------------------------





“Affiliate” means any corporation or other entity (including, but not limited
to, a partnership or a limited liability company) that is affiliated with the
Company through stock or equity ownership or otherwise, including each
Subsidiary and any other corporation or entity designated as an Affiliate for
purposes of this Plan by the Committee.


“Aggregate Share Authorization” has the meaning set forth in Section 4.01.


“Annual Award Limit” has the meaning set forth in Section 4.03.


“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.


“Award Agreement” means either (i) an agreement entered into by the Company and
a Participant setting forth the terms and provisions applicable to an Award
granted under this Plan, or (ii) a written or electronic statement issued by the
Company to a Participant describing the terms and provisions of such Award,
including any amendment or modification thereof. The Committee may provide for
the use of electronic, Internet, or other non-paper Award Agreements, and the
use of electronic, Internet, or other non-paper means for the acceptance thereof
and actions thereunder by a Participant.


“Board” or “Board of Directors” means the Board of Directors of the Company.


“Cash-Based Award” means an Award, denominated in cash, granted to a Participant
as described in Article 10.


“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations or other published
guidance thereunder and any successor or similar provision.


“Committee” means the Human Resources Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by the Board.
The Committee shall consist of three or more persons, each of whom qualifies as
a “non-employee director” within the meaning of Rule 16b-3 of the Exchange Act
and as an “outside director” within the meaning of Code Section 162 (m).


“Company” has the meaning set forth in Section 1.01, and any successor thereto
as provided in Article 21.


“Covered Employee” means any Participant who, in the sole judgment of the
Committee, could be treated as a “covered employee” under Section 162(m) at the
time income


Page 2

--------------------------------------------------------------------------------





may be recognized by such Participant in connection with an Award that is
intended to qualify for exemption under Section 162(m).
    
“Director” means any individual who is a member of the Board of Directors of the
Company and who is not an Employee of the Company.


“Director Award” means any Award granted, whether singly, in combination, or in
tandem, to a Participant who is a Director pursuant to such applicable terms,
conditions, and limitations as the Board may establish in accordance with this
Plan.


“Effective Date” has the meaning set forth in Section 1.02.


“Employee” means any individual designated as an employee of the Company, its
Affiliates, and/or its Subsidiaries on any of their payroll records.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time. For purposes of this Plan, references to sections of the Exchange Act
shall be deemed to include references to any applicable regulations or other
published guidance thereunder and any successor or similar provision.


“Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise or unless
otherwise specified in an Award Agreement, Fair Market Value shall be the
closing price of a Share on the date in question (or, if there is no reported
sale on such date, on the last preceding date on which Shares were publicly
traded). In the event that Shares are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.


“Full Value Award” means an Award other than an Award in the form of a
Nonqualified Stock Option, Incentive Stock Option or Stock Appreciation Right,
and which is settled by the issuance of Shares.


“Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.


“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Employee that is designated as an Incentive Stock Option
and intended to meet the requirements of Code Section 422.


“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.


Page 3

--------------------------------------------------------------------------------





“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
granted pursuant to Article 6.


“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.


“Option Term” means the period of time during which an Option is exercisable as
the Committee shall determine at the time of grant; provided, however, no Option
shall be exercisable later than the tenth anniversary of its grant date.


“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.


“Participant” means any eligible individual as set forth in Article 5 to whom an
Award is granted.


“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees.


“Performance Measures” means measures as described in Article 12 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to this Plan in order to satisfy the requirements for Performance-Based
Compensation.


“Performance Period” means the period of time during which pre-established
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.


“Performance Share” means an Award granted pursuant to Article 9 that is
denominated in Shares, the value of which at the time it is payable is
determined based on achievement of corresponding performance criteria.


“Performance Unit” means an Award granted under Article 9 that is denominated in
dollars, the value of which at the time it is payable is determined based on
achievement of corresponding performance criteria.


“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
performance of services, the achievement of performance goals, or the occurrence
of other events as determined by the Committee, in its discretion), as provided
in Article 8.


“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in


Page 4

--------------------------------------------------------------------------------





Section 13(d) thereof.


“Plan” has the meaning set forth in Section 1.01, as the same may be amended
from time to time.


“Plan Year” means the calendar year.


“Prior Plan” means the Amended and Restated American Electric Power System
Long-Term Incentive Plan, last approved by shareholders on April 27, 2010, as
amended.


“Prior Plan Award” means an award granted under the Prior Plan that is
outstanding as of the Effective Date.


“Restricted Stock” means an Award granted pursuant to Article 8, as set forth
therein.


“Restricted Stock Unit” means an Award granted pursuant to Article 8, as set
forth therein.


“Share” means a share of common stock of the Company.


“Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
granted pursuant to Article 7.


“Stock Ownership Participant” means any eligible individual as set forth in
Article 5 to whom an Award is granted that is subject to the Stock Ownership
Requirement Plan.


“Stock Ownership Requirement Plan” means the American Electric Power System
Stock Ownership Requirement Plan that imposes minimum stock ownership
requirements on certain executives of the Company or an Affiliate.


“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of 50% or more by reason of stock ownership or otherwise.
ARTICLE 3 - ADMINISTRATION


Section 3.01. General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested persons.


Page 5

--------------------------------------------------------------------------------





Section 3.02. Authority of the Committee. The Committee shall have full
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
construing any ambiguous provision of the Plan or any Award Agreement, and,
subject to Article 18, adopting modifications and amendments to this Plan or any
Award Agreement, including without limitation, any that are necessary to comply
with or qualify for the laws of the countries and other jurisdictions in which
the Company, its Affiliates, and/or its Subsidiaries operate.


Section 3.03 Delegation. To the extent permitted under applicable law, the
Committee may delegate to one or more of its members or to one or more employees
of the Company and/or its Subsidiaries, such administrative duties or powers as
it may deem advisable, and the Committee or any individuals to whom it has
delegated duties or powers as aforesaid may employ one or more individuals to
render advice with respect to any responsibility that the Committee or such
individuals may have under this Plan. The Committee may, by resolution,
authorize one or more persons who are members of the Committee, members of the
Board of Directors of the Company, or an officer of the Company to do one or
both of the following on the same basis as can the Committee: (a) designate
Employees to be recipients of Awards; and (b) determine the size of any such
Awards; provided, however, (i) the Committee shall not delegate such
responsibilities to any such person for Awards granted to an Employee who is, on
the relevant date, a Covered Employee or an officer or Director for purposes of
Section 16 of the Exchange Act; (ii) the resolution providing such authorization
sets forth the total number of Shares underlying Awards such person(s) may
grant; and (iii) the person(s) shall report periodically to the Committee
regarding the nature and scope of the Awards granted pursuant to the authority
delegated.
ARTICLE 4 - SHARES SUBJECT TO THIS PLAN AND MAXIMUM AWARDS


Section 4.01. Number of Shares Available for Awards. (a) Subject to adjustment
as provided in Section 4.04 , the maximum number of Shares available for grant
to Participants under this Plan (the “Aggregate Share Authorization”) shall be
10 million Shares. No further Awards may be granted under the Prior Plan as of
the Effective Date. The number of shares issuable under the Prior Plan may,
however, increase due to dividend shares and performance shares issued in
connection with awards outstanding under the Prior Plan.


(b) To the extent that a Share is issued pursuant to the grant or exercise of a
Full Value Award, it shall reduce the Aggregate Share Authorization by one
Share; and, to the extent that a Share is issued pursuant to the grant or
exercise of an Award other than a Full Value Award, it shall reduce the
Aggregate Share Authorization by 0.286 of a Share.






Page 6

--------------------------------------------------------------------------------





(c) The maximum number of Shares that may be issued pursuant to ISOs under this
Plan shall be equal to the Aggregate Share Authorization.    


(d) The maximum aggregate value of Awards that may be granted to any Director
under this Plan during any calendar year shall not exceed $700,000, as
determined by the Board based on the value of any Award at the time of grant.


Section 4.02. Share Usage. (a) Shares covered by an Award shall be counted as
used only to the extent they are actually issued. Except as provided in Section
4.02(b), any Shares related to Awards that terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such Shares, are settled in
cash in lieu of Shares, or are exchanged with the Committee’s permission (prior
to the issuance of Shares) for Awards not involving Shares, shall be available
again for grant under this Plan.


(b) Any Award Shares tendered, exchanged or withheld to cover Option exercise
costs, any Award Shares withheld to cover taxes, and all Shares underlying an
Award of Stock Appreciation Rights once such Stock Appreciation Rights are
exercised, shall be taken into account as Shares issued under this Plan.


Section 4.03. Annual Award Limits. The following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of Awards
under this Plan:


(a) Options. The maximum aggregate number of Shares subject to Options granted
in any one Plan Year to any one Participant shall be 2,000,000.


(b) SARs. The maximum aggregate number of Shares subject to Stock Appreciation
Rights granted in any one Plan Year to any one Participant shall be 2,000,000.


(c) Restricted Stock or Restricted Stock Units. The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be 400,000 Shares.


(d) Performance Units or Performance Shares. The maximum aggregate number of
Performance Units or Performance Shares that a Participant may be awarded in any
one Plan Year shall be 400,000 Shares. As provided in Section 9.03, up to 2
Shares (or the cash value of 2 Shares) may be issued with respect to a
Performance Unit or Performance Share, depending on the level of performance,
plus any applicable Dividend Equivalents.


(e) Cash-Based Awards. The maximum aggregate amount awarded with respect to
Cash- Based Awards to any one Participant in any one Plan Year may not exceed
$15,000,000, determined as of the date of payment.


Page 7

--------------------------------------------------------------------------------





(f) Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock- Based Awards pursuant to Section 10.02 in any one Plan Year to any one
Participant shall be 400,000 Shares.


Section 4.04. Adjustments in Authorized Shares. (a) In the event of any
corporate event or transaction (including, but not limited to, a change in the
Shares or capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure,
number of outstanding Shares, or distribution (other than normal cash dividends)
to shareholders of the Company, or any similar corporate event or transaction,
or in the event of unusual or nonrecurring events affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, the Committee, in order to prevent
dilution or enlargement of Participants’ rights under this Plan, shall
substitute or adjust, as applicable, the number and kind of Shares that may be
granted under this Plan or under particular forms of Awards, the number and kind
of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Annual Award Limits, and other value
determinations applicable to outstanding Awards. The Committee, in its
discretion, shall determine the methodology or manner of making such
substitution or adjustment.


(b) The Committee, in its sole discretion, may also make appropriate adjustments
in the terms of any Awards under this Plan to reflect, or that relate to, the
changes or distributions described in Section 4.04 and to modify any other terms
of outstanding Awards, including modifications of performance goals and changes
in the length of Performance Periods. The Committee shall not make any
adjustment pursuant to this Section 4.04. that would (i) prevent
Performance-Based Compensation from satisfying the requirements of Code Section
162(m), (ii) cause an Award that is otherwise exempt from Code Section 409A to
become subject to Section 409A, or (iii) cause an Award that is subject to Code
Section 409A to fail to satisfy the requirements of Section 409A. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under this Plan.


(c) Subject to the provisions of Article 18 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate.


Section 4.05. Source of Shares. The Shares available for issuance under this
Plan may be authorized and unissued Shares, treasury Shares or Shares acquired
in the open market.


Page 8

--------------------------------------------------------------------------------





ARTICLE 5 - ELIGIBILITY AND PARTICIPATION


Section 5.01. Eligibility. Individuals eligible to participate in this Plan
include all Employees and Directors.


Section 5.02. Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of any and all terms permissible by law, and the amount
of each Award.
ARTICLE 6 - STOCK OPTIONS


Section 6.01. Grant of Options. Subject to the terms and provisions of this
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion; provided that ISOs may be granted only to
eligible Employees of the Company or of any parent or subsidiary corporation (to
the extent permitted under Code Sections 422 and 424).


Section 6.02. Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan.


Section 6.03. Option Price. The Option Price for each grant of an Option under
this Plan shall be determined by the Committee in its sole discretion and shall
be specified in the Award Agreement; provided, however, the Option Price must be
at least equal to 100% of the FMV of Shares on the date of grant, subject to
adjustment as provided for in Section 4.04.


Section 6.04. Term of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine and set forth in the Award
Agreement at the time of grant; provided, however, no Option shall be
exercisable later than the tenth anniversary date of its grant.


Section 6.05. Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant; provided, however, that
no Option shall be exercisable within three (3)years from its grant date (but
may vest no sooner than pro-rata during such period),provided, that up to five
percent (5%) of the maximum number of Shares available for


Page 9

--------------------------------------------------------------------------------





issuance under this Plan may be granted without being subject to the foregoing
restriction and the restriction set forth in Section 7.05. The foregoing five
percent (5%) share issuance limit shall be subject to adjustment consistent with
the adjustment provisions of Section 4.04.


Section 6.06. Payment. (a) Subject to Section 6.09, Options granted under this
Article 6 shall be exercised by the delivery of a notice of exercise to the
Company or an agent designated by the Company in a form specified or accepted by
the Committee, or by complying with any alternative procedures which may be
authorized by the Committee, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
The Shares shall become the property of the Participant on the exercise date,
subject to any forfeiture conditions specified in the Option.


(b) A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price at the time of the exercise.
The Option Price of any Option shall be payable to the Company in full either
(i) in cash or its equivalent; (ii) by tendering (either by actual delivery or
attestation) previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the Option Price; (iii) by a cashless
(broker-assisted) exercise; (iv) by a combination of (i), (ii) and/or (iii); or
(v) any other method approved or accepted by the Committee in its sole
discretion. Unless otherwise determined by the Committee, all payments under all
of the methods indicated above shall be paid in United States dollars.


(c) Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver or
cause to be delivered to the Participant a statement of holdings as evidence of
book entry uncertificated Shares, or at the sole discretion of the Committee
upon the Participant’s request, Share certificates in an appropriate amount
based upon the number of Shares purchased under the Option(s).


Section 6.07. Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.


Section 6.08. Termination of Employment. Each Participant’s Award Agreement
shall set forth the extent, if any, to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Options
granted pursuant to this Article 6, and may reflect distinctions based on the
reasons for termination.


Page 10

--------------------------------------------------------------------------------





Section 6.09. Automatic Option Exercise. An Award Agreement may provide that if,
on the last day of the term of an Option, the Fair Market Value of one Share
exceeds the Option Price plus associated fees, if the Participant has not
exercised the Option, and the Option has not otherwise expired, the Option shall
be deemed to have been exercised by the Participant on such day. In such event,
the Company shall deliver Shares to the Participant in accordance with this
Section 6.09, reduced by the number of Shares required for payment of the
exercise price and for payment of withholding taxes; any fractional Share shall
be settled in cash.


Section 6.10. Stock Retention. So long as a Stock Ownership Participant has not
met all applicable stock ownership requirements under the Stock Ownership
Requirement Plan, the Stock Ownership Participant will be required to hold the
Shares received upon the exercise of Options (net of any Shares used for payment
of the exercise price of the Option and withholding taxes).
ARTICLE 7 - STOCK APPRECIATION RIGHTS


Section 7.01. Grant of SARs. Subject to the terms and conditions of this Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee. Subject to the terms and conditions of this
Plan, the Committee shall have complete discretion in determining the number of
SARs granted to each Participant and, consistent with the provisions of this
Plan, the terms and conditions pertaining to such SARs.


Section 7.02. SAR Award Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the Grant Price, the maximum duration of the SAR,
the number of Shares to which the SAR pertains, the conditions upon which an SAR
shall become vested and exercisable, and such other provisions as the Committee
shall determine which are not inconsistent with the terms of this Plan.


Section 7.03. Grant Price. The Grant Price for each grant of an SAR shall be
determined by the Committee and shall be specified in the Award Agreement;
provided, however, the Grant Price on the date of grant must be at least equal
to 100% of the FMV of the Shares as determined on the date of grant.


Section 7.04. Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement at the time of grant; provided, however, that no SAR shall be
exercisable later than the tenth anniversary date of its grant.


Section 7.05. Exercise of SARs. SARs granted under this Article 7 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each


Page 11

--------------------------------------------------------------------------------





grant or for each Participant; provided, however, that no SAR shall be
exercisable within three (3) years from its grant date (but may vest no sooner
than pro-rata during such period), provided, that up to five percent (5%) of the
maximum number of Shares available for issuance under this Plan may be granted
without being subject to the foregoing restriction and the restriction set forth
in Section 6.05. The foregoing five percent (5%) share issuance limit shall be
subject to adjustment consistent with the adjustment provisions of Section 4.04.


Section 7.06. Settlement of SARs. Upon the exercise of an SAR, a Participant
shall be entitled to receive payment from the Company on the exercise date in an
amount determined by multiplying: (a) the excess of the Fair Market Value of a
Share on the date of exercise over the Grant Price; by (b) the number of Shares
with respect to which the SAR is exercised.


At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.


Section 7.07. Termination of Employment. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs granted pursuant to this
Article 7, and may reflect distinctions based on the reasons for termination.


Section 7.08. Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of an SAR
granted pursuant to this Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received upon exercise of an SAR for a specified
period of time.


Section 7.09. Automatic SAR Exercise. An Award Agreement may provide that if, on
the last day of the term of an SAR, the Fair Market Value of one Share exceeds
the Grant Price of the SAR plus associated fees, if the Participant has not
exercised the SAR, and the SAR has not otherwise expired, the SAR shall be
deemed to have been exercised by the Participant on such day. In such event, the
Company shall deliver payment to the Participant in accordance with the terms of
settlement set forth in Section 7.06.


Section 7.10. Stock Retention. So long as a Stock Ownership Participant has not
met all applicable stock ownership requirements under the Stock Ownership
Requirement Plan, the Stock Ownership Participant will be required to hold the
Shares received upon the exercise of any SAR (net of any Shares used for payment
of withholding taxes).


Page 12

--------------------------------------------------------------------------------





ARTICLE 8 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS


Section 8.01. Grant of Restricted Stock or Restricted Stock Units. Subject to
the terms and provisions of this Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.


Section 8.02. Restricted Stock or Restricted Stock Unit Award Agreement. Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period (s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.


Section 8.03. Other Restrictions. (a) The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to this Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.


(b) To the extent deemed appropriate by the Committee, the Company may retain
any certificates or statements of holdings representing Shares of Restricted
Stock in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied or lapse.


(c) Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion, shall determine.


Section 8.04. Certificate Legend. In addition to any legends placed on
certificates or statements of holdings pursuant to Section 8.03, each
certificate or statement of holdings representing Shares of Restricted Stock
granted pursuant to this Plan may bear a legend restricting the transfer of such
Shares.


Section 8.05. Voting Rights. Unless otherwise determined by the Committee and


Page 13

--------------------------------------------------------------------------------





set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.


Section 8.06. Termination of Employment. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Restricted
Stock and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units granted pursuant to this Article 8,
and may reflect distinctions based on the reasons for termination.
ARTICLE 9 - PERFORMANCE UNITS / PERFORMANCE SHARES


Section 9.01. Grant of Performance Units / Performance Shares. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Performance Units and/or Performance Shares to Participants in
such amounts and upon such terms as the Committee shall determine.


Section 9.02. Value of Performance Units / Performance Shares. Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.


Section 9.03. Earning of Performance Units / Performance Shares. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Performance Shares shall be entitled to receive
payout as provided in Section 9.04 on the value and number of Performance
Units/Performance Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved. Regardless of the level of performance
achieved, in no event will the number of Shares issued (or the amount of cash
paid) with respect to a Performance Unit/Performance Share exceed 2 Shares (or
the value of 2 Shares), plus any applicable Dividend Equivalents.


Section 9.04. Form and Timing of Payment of Performance Units / Performance
Shares. Payment of earned Performance Units/Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement. Any Shares
may be granted subject to any restrictions deemed appropriate by the Committee.
The


Page 14

--------------------------------------------------------------------------------





determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.


Section 9.05. Termination of Employment. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Performance
Units and/or Performance Shares following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards of
Performance Units or Performance Shares awarded pursuant to this Article 9, and
may reflect distinctions based on the reasons for termination.
ARTICLE 10 - CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS


Section 10.01. Grant of Cash-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant
Cash-Based Awards to Participants in such amounts and upon such terms as the
Committee may determine.


Section 10.02. Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.


Section 10.03. Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock- Based Award shall be expressed in terms of Shares
or units based on Shares, as determined by the Committee. The Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.


Section 10.04. Payment of Cash-Based Awards and Other Stock-Based Awards.
Payment, if any, with respect to a Cash-Based Award or an Other Stock-Based
Award shall be made in accordance with the terms of the Award, in cash or Shares
as the Committee determines.


Section 10.05. Termination of Employment. The Committee shall determine


Page 15

--------------------------------------------------------------------------------





the extent to which the Participant shall have the right to receive Cash-Based
Awards or Other Stock-Based Awards following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee. Such provisions may be included in the Award
Agreement, but need not be uniform among all Awards of Cash-Based Awards or
Other Stock-Based Awards granted pursuant to this Article 10, and may reflect
distinctions based on the reasons for termination.
ARTICLE 11 - TRANSFERABILITY OF AWARDS


Except to the extent specifically provided by the terms of an Award Agreement,
Awards shall be nontransferable. During the lifetime of a Participant, Awards
shall be exercised only by such Participant or by his guardian or legal
representative. Notwithstanding the foregoing, the Committee may provide in the
terms of an Award Agreement that the Participant shall have the right to
designate a beneficiary or beneficiaries who shall be entitled to any rights,
payments or other benefits specified under an Award Agreement following the
Participant’s death.
ARTICLE 12 - PERFORMANCE MEASURES


Section 12.01. Awards Under This Article 12. If an Award (other than an Option
or SAR) is intended to qualify as Performance-Based Compensation, the Award
shall be granted in accordance with the terms of this Article 12 and shall vest
or be paid solely on account of the attainment of an objective performance goal
based on one or more of the Performance Measures listed in Section 12.03.


Section 12.02. Performance Goals. The Committee shall establish the performance
goal in writing not later than 90 days after the commencement of the Performance
Period (or, if earlier, before 25% of the Performance Period has elapsed), and
at a time when the outcome of the performance goal is still substantially
uncertain. The performance goal shall state, in terms of an objective formula or
standard, the method for determining the amount of compensation payable to the
Participant if the performance goal is attained.


Section 12.03. Performance Measures. (a) The Performance Measures used to
establish performance goals for Performance-Based Compensation shall be limited
to the following business measures, which may be applied with respect to AEP,
any Subsidiary or any business unit, and which may be measured on an absolute or
relative-to-peer-group basis: earnings measures (including, for example, primary
earnings per share, fully diluted earnings per share, net income, pre-tax
income, operating income, earnings before interest, taxes, depreciation and
amortization or any combination thereof, and net operating profits after taxes);
expense control (including, for example, operations & maintenance expense, total
expenditures, expense ratios, and expense reduction); customer measures
(including, for


Page 16

--------------------------------------------------------------------------------





example, customer satisfaction, service cost, service levels, responsiveness,
bad debt collections or losses, and reliability-such as outage frequency, outage
duration, and frequency of momentary outages); safety measures (including, for
example, recordable case rate, severity rate, and vehicle accident rate);
diversity measures (including, for example, minority placement rate and
utilization); environmental measures (including, for example, emissions, project
completion milestones, regulatory/legislative/cost recovery goals, and notices
of violation), revenue measures (including, for example, revenue and direct
margin); stakeholder return measures (including, for example, total shareholder
return, economic value added, cumulative shareholder value added, return on
equity, return on capital, return on assets, dividend payout ratio and cash
flow(s) - such as operating cash flows, free cash flow, discounted cash flow
return on investment and cash flow in excess of cost of capital or any
combination thereof); valuation measures (including, for example, stock price
increase, price to book value ratio, and price to earnings ratio); capital and
risk measures (including, for example, debt to equity ratio, dividend payout as
percentage of net income and diversification of business opportunities);
employee satisfaction; project measures (including, for example, completion of
key milestones); production measures (including, for example, generating
capacity factor, performance against the INPO index, generating equivalent
availability, heat rates and production cost); and such other individual
performance objective that is measured solely in terms of quantitative targets
related to the Company, any Subsidiary or the Company’s or Subsidiary’s
business.


(b) Any Performance Measure(s) may be used in a quantitative manner to measure
the performance of the Company, Subsidiary, and/or Affiliate as a whole or any
business unit of the Company, Subsidiary, and/or Affiliate or any combination
thereof, as the Committee may deem appropriate. Any of the above Performance
Measures may be used to measure performance relative to specified performance
levels; a group of comparator companies; a published or special index that the
Committee, in its sole discretion, deems appropriate; or various stock market
indices. The Committee also has the authority to provide for accelerated vesting
of any Award based on the achievement of a performance goal or goals pursuant to
the Performance Measures specified in this Article 12.


Section 12.04. Evaluation of Performance. Any Performance Measure(s) may be made
subject to pre-specified adjustments to remove the effects of restructurings,
dispositions, changes in tax or accounting rules, or similar non-recurring or
extraordinary events to the extent consistent with the requirements of Code
Section 162(m) for Performance-Based Compensation.


Section 12.05. Certification of Performance. No vesting or payment shall occur
under an Award that is intended to qualify as Performance-Based Compensation
until the Committee certifies that the performance goal and any other material
terms of the Award have been satisfied.


Section 12.06. Adjustment of Performance-Based Compensation. Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward.


Page 17

--------------------------------------------------------------------------------





The Committee shall retain the discretion to adjust such Awards downward, either
on a formula or discretionary basis or any combination, as the Committee
determines.


Section 12.07. Committee Discretion. For the avoidance of doubt, in the event
that the Committee determines that it is advisable to grant Awards that shall
not qualify as Performance-Based Compensation, the Committee may make such
grants without satisfying the requirements of Code Section 162(m) and the terms
of this Article 12. In such event, among other things, the Committee may base
the vesting or payment of such Awards on performance measures other than those
set forth in Section 12.03.
ARTICLE 13 - DIRECTOR AWARDS


Subject to Section 4.01(d), the Board shall determine all Awards to Directors.
The terms and conditions of any grant to any such Director shall be set forth in
an Award Agreement.
ARTICLE 14 - DIVIDEND EQUIVALENTS


Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Full Value
Award, to be credited as of the dividend payment dates, during the period
between the date on which the Full Value Award is granted and the date on which
the Award vests or expires, as determined by the Committee. Such dividend
equivalents shall be converted to cash or additional Shares by such formula and
at such time and subject to such limitations as may be determined by the
Committee; provided that such dividend equivalents shall be subject to any
performance conditions that apply to the underlying Award. Participants shall
not accrue, be granted or be paid any dividends or dividend equivalents with
respect to Shares that are subject to any Option or Stock Appreciation Right.
ARTICLE 15 - BENEFICIARY DESIGNATION


In the absence of any applicable beneficiary designation, benefits remaining
unpaid or rights remaining unexercised at the Participant’s death shall be paid
to or exercised by the Participant’s executor, administrator, or legal
representative on behalf of the Participant’s estate.
ARTICLE 16 - RIGHTS OF PARTICIPANTS


Section 16.01. Employment. (a) Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board or to the


Page 18

--------------------------------------------------------------------------------





Company at any time or for any reason not prohibited by law, nor confer upon any
Participant any right to continue his employment or service as a Director for
any specified period of time.


(b) Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company, its Affiliates, and/or its
Subsidiaries.


Section 16.02. Participation. No individual shall have the right to be selected
to receive an Award under this Plan, or, having been so selected, to be selected
to receive a future Award.


Section 16.03. Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award unless and until the Participant becomes the record
holder of any Shares associated with such Award.
ARTICLE 17 - CHANGE OF CONTROL


17.01. Effect of Change in Control. The Committee may, in an Award Agreement,
provide for the effect of a Change in Control on an Award. Such provisions may
include any one or more of the following: (a) the acceleration or extension of
time periods for purposes of exercising, vesting in, or realizing gain from any
Award, (b) the waiver or modification of performance or other conditions related
to the payment or other rights under an Award; (c) provision for the cash
settlement of an Award for an equivalent cash value, as determined by the
Committee, or (d) such other modification or adjustment to an Award as the
Committee deems appropriate to maintain and protect the rights and interests of
Participants upon or following a Change in Control.
 
17.02. Definition of Change in Control. For purposes hereof, a “Change in
Control” shall be deemed to have occurred if:


(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (“Exchange Act”)), other than any company
owned, directly or indirectly, by the shareholders of AEP in substantially the
same proportions as their ownership of shares Common Stock or a trustee or other
fiduciary holding securities under an employee benefit plan of AEP, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 33-1/3 percent of the then outstanding voting stock
of AEP;


  (b) AEP consummates a merger or consolidation with any other entity, other
than a merger or consolidation which would result in the voting securities of
AEP outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 66-2/3% percent of the total voting power represented
by the voting securities of AEP or such surviving entity outstanding immediately
after such merger or consolidation; or




Page 19

--------------------------------------------------------------------------------





(c) the shareholders of AEP approve a plan of complete liquidation of AEP, or an
agreement for the sale or disposition by AEP (in one transaction or a series of
transactions) of all or substantially all of AEP’s assets.
ARTICLE 18 - AMENDMENT AND TERMINATION


18.01 Amendment and Termination of the Plan and Awards. (a) Subject to
subparagraphs (b) and (c) of this Section 18.01 and Section 18.03 of the Plan,
the Board or the Committee may at any time amend or terminate the Plan or amend
or terminate any outstanding Award.


 (b) Except as provided for in Section 4.04, the terms of an outstanding Award
may not be amended, without prior shareholder approval, to: (i) reduce the
Option Price of an outstanding Option or to reduce the Grant Price of an
outstanding SAR, or (ii) cancel an outstanding Option or SAR in exchange for
other Options or SARs with an Option Price or Grant Price, as applicable, that
is less than the Option Price of the cancelled Option or the Grant Price of the
cancelled SAR, as applicable, or (iii) cancel an outstanding Option with an
Option Price that is less than the Fair Market Value of a Share on the date of
cancellation or cancel an outstanding SAR with a Grant Price that is less than
the Fair Market Value of a Share on the date of cancellation in exchange for
cash or another Award.


(c) Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.


18.02 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 12.05, the Committee may make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.04) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. By accepting an
Award under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 18.02 without further consideration or action.


18.03 Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Sections 18.02, 18.04 and 21.15, no termination
or


Page 20

--------------------------------------------------------------------------------





amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.


18.04 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board or Committee may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
law relating to plans of this or similar nature, and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 18.04
to the Plan and any Award without further consideration or action.
ARTICLE 19 - WITHHOLDING


The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, the minimum statutory amount to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan. Participants may elect to satisfy the withholding requirements, in
whole or in part, by having the Company withhold shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction. The Participant shall remain
responsible at all times for paying any federal, state, and local income or
employment tax due with respect to any Award, and the Company shall not be
liable for any interest or penalty that a Participant incurs by failing to make
timely payments of tax.
ARTICLE 20 - SUCCESSORS


All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
ARTICLE 21 - GENERAL PROVISIONS


Section 21.01. Forfeiture Events. (a) The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of employment for cause (as
defined in the Award Agreement), termination of the Participant’s provision of
services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or


Page 21

--------------------------------------------------------------------------------





other restrictive covenants that may apply to the Participant, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company, its Affiliates, and/or its Subsidiaries.
    
(b) All Awards shall be subject to the Company’s compensation recoupment policy
as such policy may be in effect from time to time.


Section 21.02. Legend. The certificates or statements of holdings for Shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer of such Shares.


Section 21.03. Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.


Section 21.04. Severability. In the event any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


Section 21.05. Requirements of Law. The granting of Awards and the issuance of
Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.




Section 21.06. Delivery of Title. The Company shall have no obligation to issue
or deliver evidence of title for Shares issued under this Plan prior to: (a)
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and (b) completion of any registration or other
qualification of the Shares under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.


Section 21.07. Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.


Section 21.08. Investment Representations. The Committee may require any
individual receiving Shares pursuant to an Award under this Plan to represent
and warrant in writing that the individual is acquiring the Shares for
investment and without any present intention to sell or distribute such Shares.




Page 22

--------------------------------------------------------------------------------





Section 21.09. Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer or issuance of Shares, the
transfer or issuance of such Shares may be effected on a non-certificated basis,
to the extent not prohibited by applicable law or the rules of any stock
exchange upon which the Shares are listed.


Section 21.10. Unfunded Plan. Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company, and/or its
Subsidiaries, and/or its Affiliates may make to aid it in meeting its
obligations under this Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Participant,
beneficiary, legal representative, or any other individual. To the extent that
any individual acquires a right to receive payments from the Company, its
Subsidiaries, and/or its Affiliates under this Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company, a
Subsidiary, or an Affiliate, as the case may be. All payments to be made
hereunder shall be paid from the general funds of the Company, a Subsidiary, or
an Affiliate, as the case may be, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts.


Section 21.11. No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award unless authorized by the Committee.
If the Committee does not authorize the issuance or delivery of fraction shares,
then the Committee shall determine whether cash, Awards, or other property shall
be granted or paid in lieu of fractional Shares or whether such fractional
Shares or any rights thereto shall be forfeited or otherwise eliminated.


Section 21.12. Retirement and Welfare Plans. Neither Awards made under this Plan
nor Shares or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any Subsidiary’s or Affiliate’s retirement plans (both
qualified and non-qualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing a Participant’s benefit.


Section 21.13. Deferred Compensation. With respect to Awards subject to Code
Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A, and the provisions of the Plan and any Award Agreement shall be
interpreted in a manner that satisfies the requirements of Code Section 409A,
and the Plan is intended to be operated accordingly. The Committee may make
changes in the terms or operation of the Plan and/or Awards (including changes
that may have retroactive effect) deemed necessary or desirable to comply with
Code Section 409A. The Company, however, makes no representation or covenants
that the Plan or Awards will comply with Section 409A.


Section 21.14. Non-exclusivity of this Plan. The adoption of this Plan shall not
be construed as creating any limitations on the power of the Board or Committee
to adopt such other compensation arrangements as it may deem desirable for any
Participant.


Page 23

--------------------------------------------------------------------------------





Section 21.15. No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.


Section 21.16. Governing Law. The Plan and each Award Agreement shall be
governed by the laws of the state of Ohio, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, recipients of an Award under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Ohio, to resolve any and all issues that may arise out of or relate to
this Plan or any related Award Agreement.


Section 21.17. Indemnification. (a)     Subject to requirements and limitations
of applicable law, each individual who is or shall have been a member of the
Board, or a Committee appointed by the Board, or an officer of the Company, a
Subsidiary, or an Affiliate to whom authority was delegated in accordance with
Article 3, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf, unless such loss, cost,
liability, or expense is a result of his own willful misconduct or except as
expressly provided by statute.


(b) The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.


Section 21.18. No Guarantee of Favorable Tax Treatment. Notwithstanding any
provision of the Plan to the contrary or any action taken by the Company,
Subsidiaries, or the Board with respect to any income tax, social insurance,
payroll tax, or other tax, the acceptance of an Award under the Plan represents
the Participant’s acknowledgement that the ultimate liability for any tax owed
by the Participant is and remains the Participant’s responsibility, and that the
Company makes no representations or warranties about the tax treatment of any
Award, and does not commit to structure any aspect of the Award to reduce or
eliminate a Participant’s tax liability, including without limitation, Code
Section 409A.




Page 24